Citation Nr: 1602118	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to September 1, 1956, for left ankle disability, status post-surgery.

2.  Entitlement to a rating in excess of 10 percent prior to April 10, 2009, for left ankle disability, status post-surgery.

3.  Entitlement to a compensable rating from April 10, 2009 to February 24, 2010 and on and after August 1, 2010, for left knee disability, status post-surgery.

4.  Entitlement to an extension of a temporary total disability rating following left ankle surgery, currently February 24, 2010 to August 1, 2010.

5.  Entitlement to an initial rating in excess of 60 percent for total left knee arthroplasty.



REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active military duty from March 1954 to February 1956.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the RO in Montgomery, Alabama.  The above-captioned claims were before the Board in February 2014, at which time they were remanded to the RO for additional development and consideration.

In the February 2014 decision, the Board found clear and unmistakable error in a May 1956 rating decision and, thus, granted the Veteran's claim of entitlement to an effective date prior to January 16, 2007, for the grant of service connection for a left ankle disability, status post-surgery.  Specifically, the Board assigned an effective date of February 21, 1956, which is the day after the Veteran's separation from active duty.  This constitutes a full grant of benefits sought on appeal.  Consequently, no further consideration is warranted with respect to his claim.

In the February 2014 decision, the Board also remanded the issue of entitlement to an extension of a temporary total disability rating following left ankle surgery, beyond May 31, 2010.  In and October 2014 rating decision, the RO granted an extension to August 1, 2010.  Despite this extension, the full benefit sought on appeal has not been granted and, thus, this claim remains pending before VA.  The Board has modified the claim to reflect the October 2014 rating decision.  

Additionally, in the February 2014 decision, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 30 percent for left knee total arthroplasty.  In the October 2014 rating decision, the RO granted an increased to 60 percent, which is the maximum scheduler rating available.  A 100 percent rating is only assignable for the 13-month period following total knee arthroplasty.  The RO considered, but denied referring the Veteran's claim for extraschedular consideration.  As the total benefit sought on appeal has not been granted, this claim is still longer pending before VA.  The Board has modified the Veteran's claim to reflect the October 2014 rating decision.

In the February 2014 decision, the Board also remanded the issue of entitlement to service connection for right knee arthroplasty, to include as secondary to his service-connected left ankle disability, status post-surgery.  In the October 2014 rating decision, the RO granted service connection for right knee arthroplasty.  As this constitutes a full grant of benefits sought on appeal, this claim is no longer pending before VA.


REMAND

Upon review of the Veteran's electronic claims file, a significant portion of the evidence is absent.  Neither the Veterans Benefits Management System nor Virtual VA contains the entire record, even when considered together.  Further, the RO did not transfer a paper claims file to the Board containing the balance of the evidence.  Consequently, the Board finds that a remand is required in order for the RO locate the Veteran's entire claims file, electronic and/or paper.

Accordingly, the case is remanded for the following action:

1.  The RO must locate the Veteran's entire claims file, be it in electronic and/or paper form.  If electronic, the evidence must be associated with the Veterans Benefits Management System and/or Virtual VA.  If paper, the RO must associate any such evidence with a claims file and forward this evidence to the Board.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  In so doing, the RO must consider all of the evidence submitted since the October 2014 supplemental statement of the case, especially correspondence from the Veteran, dated in February 2015.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

